TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00531-CV



                                     In re R. Wayne Johnson


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             M E M O R AN D U M O P I N I O N


               Relator R. Wayne Johnson filed a petition for writ of mandamus. However,

Johnson is a vexatious litigant who is subject to prefiling orders under chapter 11 of the civil

practice and remedies code for any litigation, original proceeding, appeal, or other claim he

presents. See Tex. Civ. Prac. & Rem. Code § 11.101; see also In re Johnson, No. 09-13-00209-CV,

2013 Tex. App. LEXIS 7217, at *1 (Tex. App.—Beaumont June 13, 2013, orig. proceeding)

(mem. op.); http://www.courts.state.tx.us/oca/VexatiousLitigants.asp. Because a court clerk may

not file an original proceeding, such as a mandamus petition, from a vexatious litigant who is subject

to a prefiling order unless the litigant complies with chapter 11 by obtaining an order from the local

administrative judge permitting the filing, we notified Johnson on August 12, 2013, that his petition

was subject to the prefiling requirement and requested the required order. See Tex. Civ. Prac. &

Rem. Code § 11.103.

               Johnson tendered a response contending that his compliance with chapter 11 was

unnecessary and attaching a copy of a May 3, 2001 order of nonsuit in a case styled R. Wayne

Johnson Legal Eagle v. John Cornyn and Andy Taylor, Cause No. B-01-1159-0-CV_b, in the
156th District Court of Bee County, which he contends “trumps” the vexatious litigant order

signed on June 14, 2001, in that case. However, even if we were persuaded that the vexatious

litigant designation resulting from the order in the Bee County case was not effective, Johnson has

not addressed the more recent orders from Harris County in 2009 and Travis County in 2010

declaring him a vexatious litigant.

               Johnson made no showing that he complied with chapter 11 by obtaining an order

from the local administrative judge permitting the filing of this mandamus petition. See Tex. Civ.

Prac. & Rem. Code § 11.102(a). Accordingly, Johnson’s petition for writ of mandamus is dismissed.

See id. § 11.103(b).




                                             __________________________________________

                                             Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Filed: August 30, 2013




                                                2